              Case 1:20-cv-02993-JKB Document 1 Filed 10/15/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 D&A DESIGNS LLC; DEREKY
 MARTIN-HAGLER; ALFRED HAGLER;
 and DEREK BROWN,

                         Plaintiffs,

    v.                                             Case No. 1:20-cv-2993

 FOX TELEVISION STATIONS, LLC                      Removed from the Circuit Court
 d/b/a WTTG FOX 5; LAJOIE GRIMES;                  of Maryland for Baltimore County
 and TIFFANY VENEY,                                (Cir. Ct. Case No. C-03-CV-20-003174)
                         Defendants.


                                       NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332(a)(1), 1441(a), and 1446, Defendant Fox Television

Stations, LLC d/b/a WTTG Fox 5 (“WTTG”) removes the above-captioned action from the

Circuit Court of Maryland for Baltimore County to the United States District Court for the

District of Maryland. The grounds for removal – together with a copy of all process, pleadings,

and orders served on WTTG – are set forth below and attached as exhibits hereto.

         1.      This action arises from a contract and deceptive trade practices dispute between

homeowners Lajoie Grimes and Tiffany Veney (together, the “Homeowners”) and home-design

firm D&A Designs LLC and its principals Dereky Martin-Hagler, Alfred Hagler, and Derek

Brown (together, “D&A Designs”).

         2.      On April 1, 2019, the Homeowners sued D&A Designs in the Circuit Court of

Maryland for Baltimore County for breach of contract and violation of the Maryland Consumer

Protection Act. That case, which remains pending, is captioned Lajoie Grimes, et al. v. Dereky

Martin, et al., No. C-03-CV-19-000792. The Homeowners’ initial complaint in Grimes v.

Martin is attached hereto as Exhibit A.
              Case 1:20-cv-02993-JKB Document 1 Filed 10/15/20 Page 2 of 6



         3.      On June 13, 2019, WTTG broadcasted and posted online a news report about the

Grimes v. Martin case, titled “Maryland couple claims Prince George’s County interior design

company defrauded them.” A copy of the news report is attached hereto as Exhibit B.1

         4.      On August 5, 2019, D&A Designs filed a Counter-Complaint against the

Homeowners, asserting counter-claims of defamation (Count I), intentional infliction of

emotional distress (“IIED”) (Count II), negligence (Count III), and unjust enrichment (Count

IV).2 A copy of the Counter-Complaint is attached hereto as Exhibit C.

         5.      Also on August 5, 2019, D&A Designs filed a putative Third-Party Complaint

against both WTTG and the Homeowners, asserting claims of defamation against the

Homeowners (Count I), defamation against WTTG (Count II), false light invasion of privacy

against WTTG (Count III), IIED against the Homeowners and WTTG (Count IV), negligence

against WTTG (Count V), and unjust enrichment against the Homeowners (Count VI).3 A copy

of the Third-Party Complaint is attached hereto as Exhibit D.

         6.      WTTG moved to dismiss the Third-Party Complaint for violating the Maryland

Rules regarding third-party practice and for failure to state a claim on which relief could be

granted. Following a hearing on that motion, the Circuit Court of Maryland for Baltimore

County (Stringer, J.) ruled that the Third-Party Complaint was procedurally improper and

granted WTTG’s motion to dismiss “without prejudice to [D&A Designs] to file a separate

action.” A copy of the order granting WTTG’s motion is attached hereto as Exhibit E.



1
 A copy of the news report as broadcast also is available at https://www.fox5dc.com/news/
maryland-couple-claims-prince-georges-county-interior-design-company-defrauded-them.
2
    The Counter-Complaint incorrectly labels Counts III and IV as Counts V and VI, respectively.
3
    The Third-Party Complaint incorrectly labels Count IV as Count VI.


                                                 2
               Case 1:20-cv-02993-JKB Document 1 Filed 10/15/20 Page 3 of 6



         7.       On August 27, 2020, D&A Designs filed a second action in the Circuit Court of

Maryland for Baltimore County – the action that WTTG now removes – captioned Alfred

Hagler, et al. v. Fox Television Stations, LLC, Case No. C-03-CV-20-3174. A copy of the

Complaint and Summons in Hagler v. Fox Television Stations as served on WTTG is attached

hereto as Exhibit F.4

         8.       The Complaint in Fox Television Stations asserts claims of defamation against the

Homeowners (Count I), defamation against WTTG (Count II), false light against WTTG (Count

III), IIED against the Homeowners and WTTG (Count IV), negligence against WTTG (Count

V), and unjust enrichment against the Homeowners (Count VI).5 See generally Ex. F.

         9.       28 U.S.C. § 1441(a) provides that “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.”

         10.      28 U.S.C. § 1332(a)(1) provides that “district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of different States.”

         11.      D&A Designs seeks damages in Hagler v. Fox Television Stations “in an amount

that exceeds $75,000.” See Ex. F at p. 27 (ad damnum clause).

         12.      For purposes of assessing diversity of citizenship:

               a. Plaintiff Martin-Hagler is a citizen of Maryland. See Ex. F ¶ 2.



4
 This Notice is timely because WTTG received a copy of the Complaint and Summons in this
matter by mail delivered to its registered agent on September 16, 2020. See 28 U.S.C. § 1446(b).
5
    The Complaint in Hagler v. Fox Television Stations incorrectly labels Count IV as Count VI.


                                                    3
             Case 1:20-cv-02993-JKB Document 1 Filed 10/15/20 Page 4 of 6



             b. Plaintiff Hagler is a citizen of Maryland. See id. ¶ 3.

             c. Plaintiff Brown is a citizen of the District of Columbia. See id. ¶ 4.

             d. Plaintiff D&A Designs LLC is a Maryland limited liability company with its

                principal place of business in Maryland. See id. ¶ 5. According to its Articles of

                Organization, attached hereto as Exhibit G, D&A Designs LLC’s members are

                Plaintiffs Martin-Hagler, Hagler, and Brown, who are citizens of Maryland or the

                District of Columbia. See Ex. G at 1. Plaintiff D&A Designs LLC is therefore a

                citizen of Maryland and the District of Columbia for jurisdictional purposes.

             e. Defendant Fox Television Stations, LLC is a Delaware limited liability company

                with its principal place of business in New York, whose sole member is Fox

                Television Holdings, LLC. Fox Television Holdings, LLC is a Delaware LLC

                with its principal place of business in California. The sole member of Fox

                Television Holdings, LLC is Foxcorp Holdings LLC, a Delaware LLC with its

                principal place of business in California. The sole member of Foxcorp Holdings

                LLC is Fox Corporation, a publicly traded Delaware corporation with its principal

                place of business in New York. For jurisdictional purposes, Defendant Fox

                Television Stations, LLC is therefore a citizen of Delaware, California and New

                York.

             f. Defendants Grimes and Veney are citizens of Maryland, see Ex. F ¶¶ 5-6.

       13.      Though the Homeowners are ostensibly non-diverse parties, “the fraudulent

joinder doctrine provides that diversity jurisdiction is not automatically defeated by naming non-

diverse defendants.” Weidman v. Exxon Mobil Corp., 776 F.3d 214, 218 (4th Cir. 2015). Under

that doctrine, “[t]he district court can disregard, for jurisdictional purposes, the citizenship of



                                                   4
             Case 1:20-cv-02993-JKB Document 1 Filed 10/15/20 Page 5 of 6



certain nondiverse defendants,” and “can retain jurisdiction” over the case if “there is no

possibility that the plaintiff would be able to establish a cause of action against the in-state

defendant in state court.” Id. (emphasis in original) (internal marks and citations omitted).

       14.      The claims against the Homeowners in Hagler v. Fox Television Stations entirely

and improperly duplicate the counter-claims that remain pending against the Homeowners in

Grimes v. Martin. Compare Ex. F ¶¶ 27-39, 55-59, and 67-72, with Ex. C ¶¶ 27-57. D&A

Designs therefore has no possibility of prevailing on its claims against the Homeowners here.

See Sensormatic Sec. Corp. v. Sensormatic Elecs. Corp., 452 F. Supp. 2d 621, 628 (D. Md.

2006) (barring duplicative claims and observing that to allow such claims would “put the parties

to the cost and vexation of multiple lawsuits, deplete judicial resources, foster inconsistent

decision, and diminish reliance on judicial decisions”); Chinn v. Giant Food, Inc., 100 F. Supp.

2d 331, 333 (D. Md. 2000) (dismissing duplicative claims and noting that “[t]he cases are legion

that a party may not institute new actions duplicating existing litigation”) (collecting cases).

       15.      Because D&A Designs has no possibility of prevailing on its duplicative claims

against the Homeowners in this case, the Homeowners are fraudulently joined and the Court

should disregard their citizenship for purposes of assessing diversity jurisdiction.6

       16.      There is complete diversity of citizenship among the parties—excluding those

fraudulently joined—and the amount in controversy exceeds $75,000, exclusive of interest and

costs. This Court therefore has original jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332, and removal is therefore proper under 28 U.S.C. § 1441.




6
  The Homeowners’ consent to removal is likewise not required because they are fraudulently
joined. See, e.g., Moore v. Wyeth-Ayerst Labs., 236 F. Supp. 2d 509, 510 n.1 (D. Md. 2002).


                                                   5
              Case 1:20-cv-02993-JKB Document 1 Filed 10/15/20 Page 6 of 6



        17.      Pursuant to 28 U.S.C. § 1441(a), the United States District Court for the District

of Maryland is the proper venue for removal because it embraces Baltimore County, Maryland,

the place where this action is pending.

        18.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal is being forwarded to counsel of record for D&A Designs, as well as to the Clerk of the

Circuit Court of Maryland for Baltimore County. A true and correct copy of the Notice of Filing

of Notice of Removal (without exhibits) is attached hereto as Exhibit H.

        19.      By filing this Notice of Removal, WTTG does not waive any defenses that may

be available to it.

      Dated: October 15, 2020                Respectfully submitted,

                                             BALLARD SPAHR LLP

                                             /s/ Charles D. Tobin
                                             Charles D. Tobin (D. Md. Bar No. 15919)
                                             Maxwell S. Mishkin (D. Md. Bar No. 20650)
                                             1909 K Street, NW, 12th Floor
                                             Washington, DC 20006
                                             Tel: (202) 661-2200
                                             Fax: (202) 661-2299
                                             tobinc@ballardspahr.com
                                             mishkinm@ballardspahr.com

                                             Counsel for Fox Television Stations, Inc.




                                                   6
